EXHIBIT FORM OF LOCK-UP AGREEMENT December 27, 2007 Each Purchaser referenced below: Re: Securities Purchase Agreement, dated as of December 27, 2007 (the “Purchase Agreement”), between Marine Park Holdings, Inc., a Delaware corporation (the “Company”) and the purchasers signatory thereto (each, a “Purchaser” and, collectively, the “Purchasers”) Ladies and Gentlemen: Defined terms not otherwise defined in this letter agreement (the “Letter Agreement”) shall have the meanings set forth in the Purchase Agreement.Pursuant to Section 2.2 of the Purchase Agreement and in satisfaction of a condition of the Company’s obligations under the Purchase Agreement, the undersigned irrevocably agrees with the Company that, from the date hereof until the 36 month anniversary of the Effective Date (such period, the “Restriction Period”), the undersigned will not offer, sell,contract to sell, hypothecate, pledge or otherwise dispose of (or enter into any transaction which is designed to, or might reasonably be expected to, result in the disposition (whether by actual disposition or effective economic disposition due to cash settlement or otherwise) by the undersigned or any Affiliate of the undersigned or any person in privity with the undersigned or any Affiliate of the undersigned), directly or indirectly, including the filing (or participation in the filing) of a registration statement with the Commission in respect of, or establish or increase a put equivalent position or liquidate or decrease a call equivalent position within the meaning of Section 16 of the Exchange Act with respect to, any shares of Common Stock or Common Stock Equivalents beneficially owned, held or hereafter acquired by the undersigned (the “Securities”).Beneficial ownership shall be calculated in accordance with Section 13(d) of the Exchange Act.In order to enforce this covenant, the Company shall impose irrevocable stop-transfer instructions preventing the Transfer Agent from effecting any actions in violation of this Letter Agreement. Notwithstanding the foregoing, the undersigned shall be permitted to make Transfers of the shares of the Company’s Common Stock held by the undersigned during the Restriction Period expressly in accordance with the following (collectively, the “Sale Allowances”): 1.During the 24 month period immediately following the Effective Date, the undersigned shall be permitted to make Transfers of the shares of the Company’s Common Stock held by the undersigned, on a monthly basis in an amount equal to up to
